Dismissed and Memorandum Opinion filed February 10, 2005








Dismissed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00101-CR 
NO.
14-04-00102-CR
____________
 
MARK OWEN
BURKETT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause Nos. 971,569
& 976,390 
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty plead to the offenses of
unauthorized use of a motor vehicle and forgery of a commercial
instrument.  In accordance with the terms
of the plea bargain agreements with the State, the trial court sentenced
appellant on December 15, 2004, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice for each
offense.  Appellant filed pro se notices
of appeal.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App.
P. 47.2(b).